Title: To James Madison from Edmund Randolph, 30 August 1782
From: Randolph, Edmund
To: Madison, James


Dear sir
Richmond August 30. 1782.
I am rejoiced to hear from Mr. F. Webb, that a succour, altho’ it is moderate, is to be forwarded by Mr. Ambler by the present mail. He can best tell you, how the prospect is of future puncituality towards the suffering creditors of our country: but I am really sanguine in expecting more regular supplies to the servants of the public. I yesterday urged the jew, (whose partner I wrote to, inclosing the note in my last letter to you,) to negotiate some of your draughts on the treasury. But the fervor, which has been transmitted to him from Phila., for the collection of tobacco, is now in its utmost rage in his breast, and fathers his disposition to oblige me. But hesitate not to use me, for the paroxysm of your distress, since you will not inlist me into your aid, while the disorder may be warded off, and believe, that I shall do for your relief whatsoever shall at any time be within my reach. I delivered your letter to the auditors; and have not as yet received their report. But it is clear, that the depreciation ought not to be settled according to our own scale, as the expenditures were made at a place, very far distant from the meridian, to which that scale is fitted. I shall inquire on my return from Wmsburg, (whither I shall bend my course to morrow) for an answer to my request of settlement of your accounts.
The laxness and inefficacy of government really alarms me. A notorious robber, who escaped from gaol about a twelvemonth ago, has associated in his villainies a formidable gang of blacks and whites, supposed to amount to fifty. They disperse themselves judiciously for the accomplishment of their work, and the elusion of punishment: and have perpetrated some of the most daring and horrid thefts. An attempt has been often made to arrest this prince of the banditti: but it has hitherto miscarried. Nay I do not believe, that government can by any means in its power effect the seizure of this man. I live in the center of the late depredations, and have no other hope to avoid their wickedness, than by the awe, which my office may create.
You demand the authority, on which the flag vessel was condemned. Her passport was considered as involving a condition, not to transgress the limits, assigned her, nor to counteract the laws of the U.S. by the diffusion of british Manufactures. This condition was drawn from the 21. cap: of the third book of Grotius. The operation then produced by the violation of the condition was to reduce her to the state of hostile property, without sanction or protection. As to the goods, I presume, you desire no new information.
I do not recollect, whether I informed you, that the money, to be raised for recruiting our quota of the army, is paid with great promptness. But I have been told by one of the collectors, that many industrious people, not farther from Richmond than ten miles, and possessing three or four working hands cannot pay their proportion which does not exceed a dollar without selling part of their capital. So little, you find, has specie condescended to mix with the great mass of our citizens.
My business at Wmsburg. is, as a visitor of the college. Some of us will labour, if we have not too far exhausted the funds, to restore it to its process[?] of an university, and give it the energy which the new institution possessed before the invasion. Having been a member of the convocation yourself, at the time, when the professorships were thrown into their present mould, you must recollect that Mr. Bracken was ousted from his superintendance of the grammar school by the destruction of the school itself. He refuses to submit to the change of system, having resolved to try the force of law. I am fearful, that his firmness may occasion a motion for replacing that injurious professorship. The event, should it succeed, will be ruinous.
The hope of peace, while it renders James river tobacco a commodity of very great demand, increases the value of the land in the neighbourhood of the warehouses. For twenty feet of ground in front and twenty four back, on a street of this obscure place, the owner demanded the other day five hundred pounds.
It is lamentable to behold the produces of our labour, remitted to Philadelphia. Ready money can always be procured for tobacco. But this kind of purchase is no sooner saturate[d], than the vital blood returns to the heart, and there rests, until fresh purchases throw it back again. I do not ever hear of Morris’s notes. Have they been thrust upon him?
We have received no late accounts from the westward, except that the indians have perpetrated great mischief. The wound, which the massacre of Crawford and his party has given to the affection of their relations, will put it in the power of congress or of this state, to raise many volontiers, who pant after revenge.
From the eastward and southward we hear nothing.
 